      Case: 1:19-cv-07066 Document #: 57 Filed: 01/24/20 Page 1 of 2 PageID #:2184




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 EPIC GAMES, INC.,
                                                                  Case No.: 1:19-cv-07066
         Plaintiff,
                                                                  Judge Joan H. Lefkow
 v.
                                                                  Magistrate Judge Susan E. Cox
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on January 8, 2019 [51] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                NO.                                  DEFENDANT
                281                            FIELD LIVED (China) Store
                357                                Shop4993217 Store
                137                                    chenyadi
                186                                   Paplulua88
                206                                    STcdijiu


THEREFORE, full and complete satisfaction of said judgment as to above identified Defendants

is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make an

entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-07066 Document #: 57 Filed: 01/24/20 Page 2 of 2 PageID #:2184
